DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, individually or in combination, fail to explicitly teach or render obvious the steps of providing a dynamic execution environment comprising, after receiving a request for a base user interface from a user device, receiving the base user interface from a server; processing the base user interface from the server to identify a screen of the base user interface; identifying an asynchronous event handler associated with the screen of the base user interface; creating one or more intermediate representations corresponding to the asynchronous event handler associated with the screen of the base user interface, wherein each of the one or more intermediate representations comprises one or more scripts that modify the base user interface to produce a modified user interface; executing the one or more intermediate representations corresponding to the asynchronous event handler associated with the screen of the base user interface to produce the modified user interface; in response to the request for the base user interface from the user device, sending the modified user interface to the user device instead of the base user interface requested by the user device; and, in response to each of one or more events within the modified user interface, using one or more asynchronous event handlers to execute at least one additional modification to the base user interface in light of other features of independent claims.

Allowable Subject Matter
Claims 2-9, 11, 18, 19, and 23-30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/14/2021